Citation Nr: 9915144	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-11 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for the cause of the 
veteran's death as a result of VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1940 to May 1963.  
He died on August [redacted], 1991, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The appellant also completed 
an appeal of the RO's denial of entitlement to service 
connection for the cause of the veteran's death, but she 
indicated in a February 1997 lay statement that she sought to 
withdraw her claim for that benefit.  See 38 C.F.R. § 20.204 
(1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The cause of the veteran's death, lymphoma, was not 
produced or hastened as a result of VA treatment.



CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death as a result of VA treatment have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 1310, 1151, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.312, 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the appellant is found to 
have presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the appellant's claim and that no 
further assistance to her is required in order to comply with 
the VA's duty to assist her with the development of facts 
pertinent to her claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Entitlement to service 
connection for the cause of a veteran's death is warranted 
where a disability of service origin caused, hastened, or 
substantially and materially contributed to the veteran's 
death.  See 38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. 
§ 3.312 (1998).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. 
§ 3.312 (1998).  The principal cause of death is one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (1998).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c) (1998).

Moreover, when a veteran suffers additional disability or 
death as the result of training, hospital care, medical or 
surgical treatment, or an examination furnished by the VA, 
benefits are payable in the same manner as if such disability 
or death were service-connected.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.358 (1998).  For claims 
filed prior to October 1, 1997, a claimant is not required to 
show fault or negligence in medical treatment.  See Brown v. 
Gardner, 115 S.Ct. 552 (1994).  But see 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) (indicating that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997).

In this case, the veteran died at Riverside Methodist 
Hospital in Columbus, Ohio on August [redacted], 1991.  His 
death certificate lists lymphoma as the immediate cause of death, 
with no underlying causes listed.  An autopsy was performed, 
and the findings from that autopsy are discussed below.

The veteran's claims file includes treatment records from the 
Chillicothe, Ohio VA Medical Center (VAMC), dated from August 
1982 to December 1990.  Treatment records from late 1990 
indicate evidence of anemia and leg swelling.  A December 
1990 VA treatment record indicates an abnormal complete blood 
count (CBC).  These records also reflect that the veteran 
failed to keep several follow-up appointments at the 
Chillicothe VAMC.  

The veteran was first treated at Riverside Methodist Hospital 
in December 1990 and was diagnosed with malignant lymphoma 
soon thereafter.  He was readmitted to this facility in July 
1991 and was found to be in an advanced end stage of his 
disease.  As noted above, he died in August 1991, and the 
report of an autopsy on the veteran contains major diagnoses 
of persistent malignant lymphoma and pulmonary edema and 
congestion; no information regarding the etiology of these 
diseases is noted in the report.

In a November 1996 statement, Mellar P. Davis, M.D., who had 
treated the veteran at Riverside Methodist Hospital, noted 
that the veteran's lymphoma had predated his hospitalization 
at that facility.  Dr. Davis also opined that this disease 
was present during the period of treatment by the VA and that 
the VA had failed to make a diagnosis.  Additionally, Dr. 
Davis indicated his disagreement with the VA's denial of the 
appellant's claim for compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998).  It is not apparent from this 
statement that Dr. Davis had an opportunity to review the 
veteran's claims file.

Following a request from the Board for a medical opinion, a 
VA doctor reviewed the veteran's claims file in December 1998 
and rendered an opinion regarding the cause of the veteran's 
death.  This doctor found that the VA in no way breached its 
standard of care of the veteran and did not in any way 
contribute to his death.  Also, this doctor noted that, Dr. 
Davis's opinion notwithstanding, there was no evidence in the 
record showing that a diagnosis of lymphoma was suggested 
earlier than December 1990, and the VA doctor found that it 
was extremely unlikely that a delay of several weeks between 
being seen at a VA facility and admission to Riverside 
Methodist Hospital materially influenced the subsequent 
course of treatment.  Rather, the doctor found that, had the 
veteran been more compliant by returning for the scheduled 
visits to the VA hematologist, the diagnosis of lymphoma 
would have been more promptly established, as the abnormality 
(lymphocytosis) had already been identified.  In summary, the 
doctor found no grounds to fault the care that the veteran 
received from the VA and concluded that such care in no way 
contributed to his death.

In reviewing the evidence described above, the Board 
acknowledges the November 1996 statement from Dr. Davis, who 
concluded that compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) was warranted because the VA failed to 
diagnose the veteran's lymphoma.  The Board observes, 
however, that Dr. Davis did not indicate in his statement 
that he had reviewed the veteran's claims file in reaching 
his conclusion.  By contrast, the VA doctor who provided an 
opinion in December 1998 reviewed the entire claims file, and 
he opined that he found no grounds to fault the care given by 
the VA and no basis for finding that such care contributed to 
the veteran's death, particularly as the veteran had failed 
to appear for several scheduled visits to a VA hematologist.  
Given that this doctor based his opinion on a much more 
complete medical history than that which Dr. Davis had access 
to in reaching his conclusion, the Board attaches 
significantly more weight to the opinion of the VA doctor 
than to that of Dr. Davis.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) ("[t]he BVA has the duty to assess the 
credibility and weight to be given the evidence")); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Overall, the evidence of record does not support the 
appellant's contention that the veteran's cause of death 
resulted from VA treatment.  The Board would point out that 
the opinions of the appellant and her friend, as indicated 
during the October 1996 VA hearing, do not constitute 
competent medical evidence, as the appellant and her friend 
have not been shown to possess the medical expertise needed 
to provide an opinion regarding causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
preponderance of the evidence is against the claim of 
entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for the cause of the 
veteran's death as a result of VA treatment.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 
1991).  However, as the preponderance of the evidence is 
against the appellant's claim, this doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for the cause of the 
veteran's death as a result of VA treatment is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

